     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-00983-SKO
     Gregory George Helm,                              )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )    (Doc. 9)
12                                                     )
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 12/25/2019 to 01/24/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1
                                           Respectfully submitted,
 2
 3   Dated: December 20, 2019                     PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                       By: /s/ Jonathan Omar Pena
 5
                                          JONATHAN OMAR PENA
 6                                        Attorneys for Plaintiff

 7
 8
     Dated: December 26, 2019                             MCGREGOR W. SCOTT
 9                                         United States Attorney
                                           DEBORAH LEE STACHEL
10                                         Regional Chief Counsel, Region IX
11                                         Social Security Administration

12
                                       By: */s/ Patrick Snyder on Behalf of Marcelo N. Illarmo
13                                        Patrick Snyder on Behalf of Marcelo N. Illarmo
14                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
15                                        (*As authorized by email on 12/26/2019 )
16
17                                            ORDER
18            Based on the parties’ above-stipulation (Doc. 9), and for good cause shown under Fed. R.
19   Civ. P. 16(b)(4), IT IS HEREBY ORDERED that Plaintiff is granted an extension of time, up to
20
     and including January 24, 2020, to serve his Confidential Letter Brief. All other deadlines set
21
     forth in the Scheduling Order (Doc. 3) are modified accordingly.
22
     IT IS SO ORDERED.
23
24   Dated:     December 27, 2019                                /s/   Sheila K. Oberto                .
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28



                                                  2
